Citation Nr: 9932842	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Initial assignment of a rating for service-connected 
bilateral foot disability, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Donita R. Hines


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The August 1997 rating 
decision granted service connection for a bilateral foot 
condition and assigned a 10 percent rating, effective from 
August 1996, and the veteran subsequently entered notice of 
disagreement with the 10 percent rating assigned.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral foot condition 
is primarily manifested by bilateral tinea pedis and 
metatarsalgia. 

2.  The veteran's tinea pedis is primarily manifested by 
itching and cracking between the toes, and is not manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement involving an exposed surface or over an 
extensive area. 

3.  The veteran's bilateral metatarsalgia is primarily 
manifested by bilateral forefoot pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the veteran's 
service-connected bilateral tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.20, 4.118, Diagnostic Code 7899-7806 (1999).

2.  The criteria for a 10 percent rating for the veteran's 
service-connected bilateral metatarsalgia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5279 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an appeal from an award of 
service connection and initial rating is a well-grounded 
claim as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Through his representative, the veteran contends that a 30 
percent rating is appropriate for his service-connected 
bilateral foot disability, though the veteran indicated in 
his substantive appeal that he was seeking a 50 percent 
rating.  He contends that all of his foot symptoms, including 
pain, swelling, and calluses, should be included as part of 
his service-connected bilateral foot disability.  During the 
appeal, the veteran claimed that his service-connected 
bilateral foot disability was manifested by fungus, extensive 
lesions, crusting and splitting between the toes, marked 
disfigurement in some of the toes, and foot pain bilaterally.  
He also contends that his bilateral metatarsalgia is not 
related to grossly misfitted footwear. 

Diagnostic Code 7806 provides that for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
For exudation or constant itching, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  
38 C.F.R. § 4.118. 

Service medical records reflect that in service the veteran 
experienced pain in both insteps soon after service entrance, 
including swelling with blisters and bunions.  In July 1972, 
the veteran complained of fallen arches.  In January 1973, he 
complained of blisters on the feet, diagnosed as athletes 
foot.  In March 1973, he complained of bunions on the feet, 
and was found to have painful plantar callosities of the 
first and fifth metatarsal with pinch callus of the great 
toe.  In June 1973, the veteran complained of itching, and 
the examiner noted cracking between the toes, diagnosed as 
tinea pedis.  In November 1973, he was noted to have plantar 
warts of both feet.  

A VA examination in May 1997 noted tinea pedis and tinea 
unguium and the veteran's complaints of forefoot pain, 
including with lateral compression of the metatarsophalangeal 
joint.  Examination revealed tinea unguium with involvement 
of all the nails bilaterally, with no ulceration, lesions, 
drainage, or marked disfigurement.  Examination was negative 
for pes planus, hallux valgus, cock-up toes, or bunions, or 
swelling of the feet or ankles.  X-rays revealed no 
significant foot findings.  Westergren sedimentation rate was 
24, which was interpreted as mildly elevated and thus 
suggestive at least of inflammatory joint disease.  The 
diagnoses were tinea pedis, forefoot pain of uncertain 
etiology (possibly early degenerative joint disease or 
inflammatory joint disease or perhaps secondary to tinea 
pedis), and tinea unguium (doubt keratoderma blennorrhagica).

In June 1997, the veteran's bilateral forefoot pain was 
diagnosed as bilateral metatarsalgia, secondary to and 
complicated by grossly misfitted footwear.  By rating 
decision in August 1997, service connection was established 
for bilateral tinea pedis with forefoot pain.  

A fee basis VA examination in December 1998 recorded the 
veteran's complaints of itching between the toes and forefoot 
pain, swelling, and fatigue bilaterally.  At that 
examination, the veteran reported that he worked standing 
eight to nine hours per day.  Physical examination revealed: 
calluses over the right great toe and less prominent over the 
left, calluses over the fourth metatarsal right and left, the 
right greater than the left, and over the first metatarsal, 
right greater than left; tenderness of the great toe over 
calluses and over the fourth metatarsal head with calluses; a 
second and third hammer toe right and left; the first 
metatarsal-phalangeal joints dorsiflexed 10 degrees right and 
left; flat feet; questionable swelling and synovial 
thickening in the toes at the metatarsophalangeal joint 
bilaterally; and cracking between the first and second toes.  
X-rays were noted to be minimally abnormal.  The diagnosis 
was tinea pedis with forefoot pain of the feet bilaterally. 

At a personal hearing in June 1999 before the undersigned 
member of the Board, the veteran testified that he had been 
having problems with his feet as he grew older, he had worked 
at VA as a mailman for 20 years, and that he felt he had not 
received the treatment he should have received.  

In response to a request for medical opinion, in September 
1999 a VA physician with the Veteran's Health Administration 
(VHA) wrote an opinion to the effect that there was no 
evidence of record that any of the veteran's current 
complaints were due to his service-connected disorder. 

The RO has rated the veteran's bilateral foot condition at 
the 10 percent rate under 38 C.F.R. § 4.118, Diagnostic Code  
7806 (1999).  The evidence reflects that the veteran's 
service-connected bilateral foot condition is primarily 
manifested by bilateral tinea pedis, symptomatic as itching 
and crusting between the toes.  This symptomatology is 
encompassed by the analogous symptomatology contemplated by 
Diagnostic Code 7806, of exfoliation, exudation, or itching, 
even involving an exposed surface or extensive area, for 
which a 10 percent rating is provided. 38 C.F.R. § 4.118.    

Notwithstanding the veteran's written assertion to the 
contrary, the evidence does not demonstrate that the 
veteran's service-connected bilateral foot disability is 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  Therefore, a 30 percent 
rating is not warranted.  38 C.F.R. § 4.118.  The May 1997 
examination specifically found no ulceration, lesions, 
drainage, or marked disfigurement.  Other examinations 
resulted in the diagnosis of tinea pedis but did not indicate 
that such was manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement. 

The veteran contends, essentially, that all of his foot 
disorders are related to his service-connected bilateral foot 
disability.  However, the evidence of record does not support 
his contention, and he has not presented medical evidence 
sufficient to establish such a relationship.  VA disability 
compensation regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  In addition, evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998). 

The Board notes that, notwithstanding the September 1999 VHA 
opinion which concluded that tinea pedis does not cause 
metatarsalgia and that there was "no evidence that the 
forefoot pain complaints are related to tinea pedis," the 
August 1997 RO rating decision listed service connection as 
having been established for a "bilateral foot condition."  
In a subsequent rating decision on appeal in July 1998 the RO 
included "foot pain" as part of the issue of rating the 
veteran's service-connected disability, though the rating by 
analogy was under Diagnostic Code 7806.  The inclusion was 
based on the fact that the veteran complained of forefoot 
pain in April 1997 that he had had "for some time."  As the 
diagnoses pertinent to forefoot pain at the time of the 
August 1997 and July 1998 RO decision included forefoot pain, 
including as "perhaps" secondary to tinea pedis, the Board 
finds that by these rating decisions service connection was 
effectively established for bilateral metatarsalgia. 

Diagnostic Code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. § 4.71a.  Therefore, in 
addition to the 10 percent rating for the veteran's tinea 
pedis, a 10 percent rating for the veteran's bilateral 
metatarsalgia is also warranted.  A higher rating based on 
the veteran's bilateral metatarsalgia is not warranted, 
however, as 10 percent is the highest schedular rating for 
metatarsalgia.  Id. 

With regard to the other bilateral foot symptomatology the 
veteran claims is related to his service-connected bilateral 
foot disability, the September 1999 VHA opinion concluded 
that there was "no evidence in the medical records that any 
of the claimant's current complaints are due to service 
connected conditions."  The veteran's calluses were 
specifically attributed it to ill-fitting shoes; the June 
1997 examination specifically indicated that the veteran was 
wearing a size 12 shoe while his feet were closer to size 13, 
and, as a result, had caused the veteran's forefoot 
compression deformity, bilateral plantar callosities, first 
and fifth metatarsophalangeal joints, medial callosities 
bilaterally, heel calluses bilaterally, and hypertrophied 
nails.  The September 1999 VHA opinion confirmed that 
calluses reported in July 1997 and December 1998 were most 
commonly due to ill fitting shoes, and were not etiologically 
related to blisters, calluses, and warts noted in service 
medical records.  

The evidence likewise does not demonstrate that tinea unguium 
(onychomycosis), bunions, flat feet, claw toes, inflammatory 
joint disease, foot fatigue, restricted motion of the first 
metatarso-phalangeal joint, joint swelling, or synovial 
thickening are etiologically related to the veteran's 
service-connected bilateral foot disability.  The September 
1999 VHA opinion specifically offered the opinions that: 
tinea pedis does not cause bunions, flat feet, claw toes, or 
calluses, and would not be responsible for any symptoms from 
those conditions; tinea pedis does not cause tinea unguium 
(onychomycosis); tinea pedis does not cause inflammatory 
joint disease or foot fatigue, restricted motion of the first 
metatarso-phalangeal joint, and does not cause joint swelling 
or synovial thickening.

The veteran has submitted various definitions from Stedman's 
Medical Dictionary.  These include: tinea, serpigo, eruption, 
dermatophytosis, pedis, metatarsalgia, and bilateral.  With 
regard to medical treatise evidence, the Court has held that, 
while a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional," a medical article or treatise evidence, 
standing alone must discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The 
medical definitions submitted by the veteran fail to discuss 
the terms with the degree of certainty, or to demonstrate a 
relationship between the veteran's service-connected tinea 
pedis and any other condition.  For these reasons, the Board 
must find that a rating in excess of 10 percent for the 
veteran's service-connected bilateral foot disability of 
tinea pedis have not been met, but a separate 10 percent 
rating for bilateral metatarsalgia is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.20, 4.71a, Diagnostic Code 
5279, 4.118, Diagnostic Code 7899-7806. 

With regard to the claim discussed above, the Board finds 
that the evidence of record does not raise the question of 
whether a higher rating was warranted for any period(s) of 
time following the initial grants of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  Rather, the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent, with the degree of severity at all times fully 
contemplated by the assigned ratings.  Moreover, the veteran 
has not alleged, and the record does not demonstrate, that 
any recent findings were used in any way to deprive him of a 
higher rating for tinea pedis when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.



ORDER

A rating in excess of 10 percent a service-connected 
bilateral foot disability of tinea pedis is denied. 

A 10 percent rating for a service-connected bilateral foot 
disability of metatarsalgia is granted, subject to the laws 
and regulations governing the payment of monetary awards.

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

